DETAILED ACTION
This Office Action is responsive to the amendment filed on 8/19/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
 

Claim Rejections - 35 USC § 103
Claims 1-3 and  5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, WO2005/123828, in view of Grein et al, US2010/0022715, and Kim et al, US2015/0104659.
The disclosures of Park and Grein are discussed in the previous Office Actions, incorporated herein by reference.
Briefly, Park discloses a crosslinkable composition used in the production of insulating coatings for conductive cables, wherein said composition comprises a base resin which contains an ethylene/propylene/diene rubber (EPDM) (for claim 1); and 10 to 120 parts by weight of a flame retardant, overlapping the claimed range (for claim 1). Park discloses that the EPDM is present in a (deduced) amount in the range of 20 to 80 parts per 100 total parts base resin, overlapping the claimed range (for claim 1). Said flame retardant comprises a bromine flame retardant and an inorganic flame retardant in a ratio of 0.1 : 1 to 6: 1, overlapping the claimed range (for claim 1).
Park is silent regarding the addition of an ethylene/methyl acrylate copolymer and the use of a flame retardant comprising an antimony flame retardant in a ratio of 1 to 4.
Regarding the ethylene/methyl acrylate copolymer: As discussed in the previous Office Actions, Grein discloses a composition used in the production of insulating layers for cables, wherein said composition comprises a base resin comprising an EPDM and a polar ethylene copolymer. Said polar ethylene copolymer is characterized by a comonomer content in the range of 20 to 40% by weight and (deduced) ethylene content of 60 to 80%, overlapping the claimed ranges (for claim 1). Said comonomer may be a C1 alkyl acrylate (¶0041)-i.e., methyl acrylate. The prior art polar copolymer therefore 
Regarding the claimed antimony flame retardant: Kim discloses an EPDM-based composition used in the production of insulating layers (abstract, ¶0002, 0012). As taught by Kim, it was known to use antimony compounds such as antimony trioxide as a flame retardant in such EPDM-based compositions in combination with bromine flame retardants (¶0016-0018).
Park, Grein, and Kim are all directed towards the same field of endeavor-i.e., the production of EPDM-based compositions which are used in the production of insulating layers. As the references are directed towards the same field of endeavor, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Park by adding an ethylene/methyl acrylate copolymer in order to obtain a final composition having improved stress whitening characteristics, as taught by Grein.
As taught by Kim, it was known in the art that antimony compounds such as antimony trioxide were suitable for use as flame retardants in EPDM-based compositions. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Park by using an antimony flame retardant as the inorganic flame retardant, with the reasonable expectation of obtaining a final composition having improved flame retardant properties (for claim 1). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Park et al, WO2005/123828, Grein et al, US2010/0022715, and Kim et al, US2015/0104659, as applied to claims 1-3 and 5 above, and further in view of Hashimoto et al, US5374778.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference
Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive with respect to the rejection over Park.
Regarding the claimed inclusion of an ethylene/methyl acrylate copolymer: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Park does not teach the use of an ethylene/methyl acrylate copolymer, and therefore is distinguished from the claimed invention; however, the rejection of record is not based on the premise that Park teaches the use of an ethylene/methyl acrylate copolymer. On the contrary, the rejection of record specifically acknowledged that Park is silent with regard to this limitation (see paragraph 9 of the Office Action mailed 6/24/2021). The question at issue therefore is not whether Park teaches the use of an ethylene/methyl acrylate copolymer. The question at issue is 
As discussed in the 6/24/2021 Office Action, Grein teaches that the inclusion of 20 to 40% by weight of a copolymer of ethylene and a polar comonomer such as methyl acrylate in EPDM-based compositions results in a final product characterized by improved stress whitening characteristics. As Park and Grein are both directed towards the same field of endeavor-i.e., EPDM-based compositions used as insulating layers for cables- it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Park by adding an ethylene/methyl acrylate copolymer to improve its stress whitening characteristics, as taught by Grein.
Regarding the ethylene content of the ethylene/methyl acrylate copolymer: Applicant argues that Grein does not teach the claimed ethylene/methyl acrylate copolymer because the polymer used in the Examples of Grein contain 80% ethylene, which is outside the claimed range.
It has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments," Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).  "Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments,” see In re Susi 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP § 2123 [R-5]). Contrary to applicant’s 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). As the prior art range overlaps the claimed range, it would therefore have been obvious to use an ethylene/methyl acrylate copolymer having the required contents of ethylene and methyl acrylate in view of the teachings of Grein. The mere fact that the examples of Grein disclose a copolymer having an ethylene content outside the claimed range does not constitute a teaching away from the reference’s broader disclosure.
Regarding the allegedly unexpected results: "It is well settled that unexpected results must be established by factual evidence"; see In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (MPEP § 716.01(C)). The passages from the specification cited by applicant (see remarks page 6: paragraph [3]) do not contain any data or factual evidence; rather, the cited passages merely allege the superior properties 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire (emphasis added) claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (MPEP 716.02(d)). 
The examples provided in the specification were prepared using an ethylene/methyl acrylate copolymer having a methyl acrylate content of either 25 or 29%; note that these values are the endpoints of the claimed range. No data has been presented to demonstrate that the allegedly unexpected results may be obtained when the methyl acrylate content is in the middle of the range. The claimed invention also recites the use of 20 to 40 parts of a flame retardant wherein the ratio of bromine flame retardant to antimony flame retardant is in the range of 1 to 4. In contrast, the provided examples were all prepared using a total of 40 parts flame retardant, which is a blend in which the ratio of bromine flame retardant to antimony flame retardant is 2 (specification ¶0072; Tables 1-4). 
Additionally, note that the claimed invention only states that the resin component contains the ethylene/methyl acrylate copolymer and 20 to 60% by mass of at least one of an ethylene/propylene/diene rubber (EPDM) and an ethylene/acrylate rubber. The term “contains” is open language that does not prohibit the inclusion of other, unrecited components (MPEP § 2111.03(I)). While the recited range for the content of EPDM and/or 
the claimed invention does not explicitly recite a lower limit for the amount of ethylene/methyl acrylate copolymer,
the open language “contains” allows the resin component to contain other unrecited elements
means that the claimed invention reads on the use of a resin component containing ethylene/methyl acrylate copolymer in any amount greater than 0% up to 80% by weight. In contrast, the cited examples disclose compositions wherein the amount of ethylene/methyl acrylate copolymer is 40, 50, 55, or 80% by weight. The cited examples therefore are not commensurate in scope with the broad ranges recited in the instant claims.
Further note that the cited examples are not commensurate in scope with regards to the broad range of compounds that fall within the generic terms recited in the claims. The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof; see In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for 
As currently written, the claimed invention generically recites the use of a bromine flame retardant and an antimony flame retardant. In contrast, the cited examples were all prepared using the compounds ethylene bis(pentabromophenyl) and antimony trioxide. No evidence has been provided that would demonstrate that similar results would be obtained for the other bromine flame retardants and antimony flame retardants within the scope of the claimed invention. The allegedly unexpected results therefore are not commensurate in scope with the invention as defined in the instant claims.
Applicant’s arguments with respect to the teachings of Kitagawa, JP60155250, have been considered but are moot because the new ground of rejection does not rely on this reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765